EXHIBIT 10.1 – CMG Finder's Fee Agreement FINDER’S FEE AGREEMENT THIS FINDER’S FEE AGREEMENT (the "Agreement"), made as of this 18th day of March, 2009, by and between: CMG Holdings, Inc., a Nevada Corporation, and its Affiliates as defined herein, (hereinafter referred to as "CMG" or the "Company") AND LSC Capital Advisers, Inc., an Illinois Corporation(hereinafter "Consultant"); each a "Party" and collectively the "Parties." WITNESSETH THAT: WHEREAS, CMG is seeking financing and seeks the assistance of Consultant in locating and being introduced to potential Candidates (as described below) in connection with a potential Business Combination (as described below), and is willing to compensate Consultant for such introduction; WHEREAS, Consultant is willing to assist CMG by introducing CMG to specific individuals and entities who may be willing to invest in CMG (the "Assistance"); NOW, THEREFORE, intending to be legally bound, and in consideration of the mutual promises and covenants contained herein, the Parties have agreed as follows: Candidate(s):As used in this Agreement, the term "Candidate(s)" shall be deemed to mean one or more individuals, firms, entities, affiliations, or persons; that completes a Business Combination (as defined herein) with the Company. Consultant shall notify CMG in writing, by electronic mail (email), or fax, of each proposed Candidate that Consultant wishes to introduce to CMG. CMG shall notify Consultant in writing, by electronic mail (email), or fax, of CMG’s approval or rejection of said proposed Candidate(s). CMG shall have the right to reject proposed Candidate(s) put forward by Consultant but CMG agrees that approval of proposed Candidate(s) put forward by Consultant will not be unreasonably withheld. Business Combination(s): As used in this Agreement, the term "Business Combination" shall be deemed to mean any form of equity financing, debt financing, licensing, merger, acquisition, combination and/or consolidation involving CMG and Candidate(s). Affiliate(s): As used in this Agreement, the term "Affiliate" shall be deemed to mean a director, officer, ten percent or greater shareholder and/or any person, firm, trust, corporation, or other business entity that; completes a Business Combination with a Candidate and/or directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with the Company. 1.WHEREAS: (a)Consultant is aware of and acquainted with Candidate(s) who may be interested in investing in CMG.Consultant represents, warrants, and covenants that he is already acquainted with such individuals and has a pre-existing relationship with them, has not and will not make any public or general solicitation or advertising to locate such individuals, that such individuals are known to him through his prior experiences, and that it has not previously contacted such individuals on behalf of CMG. (b) Consultant represents, warrants and covenants that he has not acted as a finder for CMG, nor been compensated as a finder for CMG during the preceding twelve (12) months. (c)Consultant represents, warrants and covenants that it is not a registered representative with any broker-dealer in the United States, is not employed by or associated with any broker-dealer in the United States, is not an investment adviser either generally or with respect to the specific individuals, and has not become aware of the specific Candidate(s) through any registered representative or broker-dealer in the United States. 1 (d)Consultant represents, warrants and covenants that it will only make the Candidate(s) aware of the CMG investment opportunity, will only inform the Candidate(s) about CMG’s business but not about its securities, and will not negotiate with the Candidate(s) with respect to the investment, including the amount, the type and nature of the security or securities, or the terms of the investment, but will only relay CMG’s offers and responses.All investment discussions will be directly between CMG and the Candidate(s) being introduced by Consultant. (e)Consultant represents, warrants and covenants that, to the best of its information, knowledge and belief, the Candidate(s) to be introduced are sophisticated or accredited investors (as those terms are used in the context of federal and state securities laws, rules and regulations), who have sufficient expertise and business acumen to evaluate the merits of the investment opportunity. 2.Term. The term of this agreement shall commence at the signing of this agreement (the "Effective Date") and end one (1) year from the date it is executed by CMG, or at such other time as may be mutually agreed upon in writing by the Company and Consultant, provided that the Company shall remain responsible for the compensation obligations of the Company under this Agreement.If during a period of thirty-six (36) months following the termination date, the Company completes a Business Combination with Candidate(s) introduced by Consultant in its capacity as a finder (as evidenced by a list by Consultant and delivered to the Company within thirty (30) days after the termination date) then Consultant shall be entitled to the same compensation as set forth under Item 3 below. 3.Fees. Upon the completion of a Business Combination, CMG shall pay Consultant a Finder’s Fee calculated as follows: Eight percent (8%) of the aggregate gross proceeds or value of the Business Combination in cash, with the exception of a Business Combination that is completed with a Candidate that was introduced to CMG through CST Group, Inc.; in which case the Finder's Fee paid to Consultant shall be two percent (2%) of the aggregate gross proceeds or value of the Business Combination in cash. Said Finder's Fee shall be paid to Consultant by wire transfer upon the closing of the Business Combination. 4.Non-Solicitation of Candidates. The Company agrees not to contact any of Consultant’s Candidates directly, unless authorized to do so by Consultant. 5.Laws of the State of Illinois. This Agreement shall be deemed to be made in, governed by and interpreted under and construed in all respects in accordance with the laws of the State of Illinois. In the event of controversy arising out the interpretation, construction, performance, or breach of this Agreement, the Parties hereby agree and consent to the jurisdiction and venue of the District or County Court of Cook, Illinois. 6.Successors and Assigns. The terms and provisions of this Agreement shall inure to the benefit of, and be binding upon the Parties hereto, their successors, assigns and legal representatives. The Parties hereto agree to execute such other instruments which may be necessary to carry out or to make effective the terms and provisions of this Agreement. 7.Entire Agreement.
